PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALL DEPOSITS AMONG FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF TEAMBANK, N.A. PAOLA, KANSAS FEDERAL DEPOSIT INSURANCE CORPORATION and GREAT SOUTHERN BANK DATED AS OF MARCH 20, 2009 Module 1 – Whole Bank w/ Loss Share – P&A Version 1.02 March 16, 2009 TeamBank, N.A. Paola, Kansas TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 ARTICLE II ASSUMPTION OF LIABILITIES 8 2.1 Liabilities Assumed by Assuming Bank 8 2.2 Interest on Deposit Liabilities 10 2.3 Unclaimed Deposits 10 2.4 Employee Plans 10 ARTICLE III PURCHASE OF ASSETS 11 3.1 Assets Purchased by Assuming Bank 11 3.2 Asset Purchase Price 11 3.3 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. 11 3.4 Puts of Assets to the Receiver 12 3.5 Assets Not Purchased by Assuming Bank 13 3.6 Assets Essential to Receiver 14 ARTICLE IV ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS 15 4.1 Continuation of Banking Business 15 4.2 Agreement with Respect to Credit Card Business 15 4.3 Agreement with Respect to Safe Deposit Business 16 4.4 Agreement with Respect to Safekeeping Business 16 4.5 Omitted 16 4.6 Agreement with Respect to Bank Premises 16 4.7 Agreement with Respect to Leased Data Processing Equipment 16 4.8 Agreement with Respect to Certain Existing Agreements 4.9 Informational Tax Reporting 20 4.10 Insurance 20 4.11 Office Space for Receiver and Corporation 21 4.12 Agreement with Respect to Continuation of Group Health Plan Coverage for Former Employees 21 4.13 Agreement with Respect to Interim Asset Servicing 22 4.14 Reserved 4.15 Agreement with Respect to Loss Sharing 22 4.16 Agreement with Respect to Colorado National Bank 22 Module 1 – Whole Bank w/ Loss Share – P&A Version 1.02 March 16, 2009 ii TeamBank, N.A. Paola, Kansas ARTICLE V DUTIES WITH RESPECT TO DEPOSITORS OF THE FAILED BANK 22 5.1 Payment of Checks, Drafts and Orders 23 5.2 Certain Agreements Related to Deposits 23 5.3 Notice to Depositors 23 ARTICLE VI RECORDS 23 6.1 Transfer of Records 23 6.2 Delivery of Assigned Records 24 6.3 Preservation of Records 24 6.4 Access to Records; Copies 24 ARTICLE VII FIRST LOSS TRANCHE 26 ARTICLE VIII ADJUSTMENTS 25 8.1 Pro Forma Statement 25 8.2 Correction of Errors and Omissions; Other Liabilities 8.3 Payments 26 8.4 Interest 26 8.5 Subsequent Adjustments 26 ARTICLE IX CONTINUING COOPERATION 27 9.1 General Matters 27 9.2 Additional Title Documents 27 9.3 Claims and Suits 27 9.4 Payment of Deposits 27 9.5 Withheld Payments 28 9.6 Proceedings with Respect to Certain Assets and Liabilities 28 9.7 Information 29 ARTICLE X CONDITION PRECEDENT 29 ARTICLE XI REPRESENTATIONS AND WARRANTIES OF THE ASSUMING BANK 29 ARTICLE XII INDEMNIFICATION 30 12.1 Indemnification of Indemnitees 30 12.2 Conditions Precedent to Indemnification 33 12.3 No Additional Warranty 34 12.4 Indemnification of Corporation and Receiver 34 Module 1 – Whole Bank w/ Loss Share – P&A Version 1.02 March 16, 2009 iii TeamBank, N.A. Paola, Kansas 12.5 Obligations Supplemental 34 12.6 Criminal Claims 35 12.7 Limited Guaranty of the Corporation 35 12.8 Subrogation 35 ARTICLE XIII MISCELLANEOUS 35 13.1 Entire Agreement 35 13.2 Headings 35 13.3 Counterparts 36 13.4 Governing Law 36 13.5 Successors 36 13.6 Modification; Assignment 36 13.7 Notice 36 13.8 Manner of Payment 37 13.9 Costs, Fees and Expenses 37 13.10 Waiver 37 13.11 Severability 37 13.12 Term of Agreement 38 13.13 Survival of Covenants, Etc. 38 SCHEDULES 2.1 Certain Liabilities Assumed 40 2.1(a) Excluded Deposit Liability Accounts 41 3.1 Certain Assets Purchased 42 3.2 Purchase Price of Assets or Assets 44 4.15A Single Family Loss Share Loans 50 4.15B Non-Single Family Loss Share Loans 51 7 Calculation of Deposit Premium 46 EXHIBITS 4.13 Interim Asset Servicing Arrangement 48 4.15A Single Family Share-Loss Agreement 52 4.15B Non-Single Family Loss Share Agreement 82 Module 1 – Whole Bank w/ Loss Share – P&A Version 1.02 March 16, 2009 iv TeamBank, N.A. Paola, Kansas PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALL DEPOSITS THIS AGREEMENT, made and entered into as of the 20th day of March, 2009, by and among the FEDERAL DEPOSIT INSURANCE CORPORATION,
